DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Pg. 11, paragraph 33: “depends of” should read “depends on”
Appropriate correction is required.
Claim Objections
Claim 8 objected to because of the following informalities: 
Line 3: "the at least a portion" should read "at least a portion"  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Lines 13 and 21 recite the limitation “evaporator” which is unclear as to if multiple evaporators are being claimed. For purposes of examination, the Examiner will interpret only one evaporator to be claimed in claim 1. The Examiner recommends changing “evaporator” in lines 13 and 21 to “the evaporator”.
 Claim 10 recites the limitation "the cooled airflow" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing “the cooled airflow” to “a cooled airflow”.
Claim 11, lines 1-2, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “wherein the performance of the evaporator is improved by allowing the evaporator to operate more efficiently” is unclear to the Examiner as to what structure improves the performance of the evaporator. For purposes of examination, the Examiner will interpret the claim to require subcooling of the storage media as disclosed in paragraph 33 of the present disclosure.
Claim 13 recites the limitation "the remaining circuits" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing “the remaining circuits” to “a plurality of remaining circuits”.
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Line 2 recites the limitation “refrigerant flow” which is unclear as to if multiple refrigerant flows are being claimed. For purposes of examination, the Examiner will interpret the refrigerant flow of claim 14 to be the same refrigerant flow of claim 1. The Examiner recommends changing “refrigerant flow” in line 2 to “the refrigerant flow”.
Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Line 3 recites the limitation “such that refrigerant” which is unclear as to if multiple refrigerants are being claimed. For purposes of examination, the Examiner will interpret the refrigerant of claim 17 to be the same refrigerant of claim 1. The Examiner recommends changing “such that refrigerant” in line 3 to “such that the refrigerant”.
Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Line 12 recites the limitation “evaporator” which is unclear as to if multiple evaporators are being claimed. For purposes of examination, the Examiner will interpret only one evaporator to be claimed in claim 19. The Examiner recommends changing “evaporator” in line 12 to “the evaporator”.
Claim 24 recites the limitation "the cooled airflow" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing “the cooled airflow” to “a cooled airflow”.
Claim 25, lines 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “wherein the performance of the evaporator is improved by allowing the evaporator to operate more efficiently” is unclear to the Examiner as to what structure improves the performance of the evaporator. For purposes of examination, the Examiner will interpret the claim to require subcooling of the storage media as disclosed in paragraph 33 of the present disclosure.
Claim 28 recites the limitation "the remaining circuits" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing “the remaining circuits” to “a plurality of remaining circuits”.
Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Line 2 recites the limitation “refrigerant flow” which is unclear as to if multiple refrigerant flows are being claimed. For purposes of examination, the Examiner will interpret the refrigerant flow of claim 29 to be the same refrigerant flow of claim 19. The Examiner recommends changing “refrigerant flow” in line 2 to “the refrigerant flow”.
Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Line 3 recites the limitation “such that refrigerant” which is unclear as to if multiple refrigerants are being claimed. For purposes of examination, the Examiner will interpret the refrigerant of claim 31 to be the same refrigerant of claim 19. The Examiner recommends changing “such that refrigerant” in line 3 to “such that the refrigerant”.
	Claims 2-9 and 15-16 are also rejected by virtue of their dependency on claim 1.
	Claim 11 is also rejected by virtue of its dependency on claim 10.
	Claims 20-23, 26-27, and 32 are also rejected by virtue of their dependency on claim 19.
	Claim 25 is also rejected by virtue of its dependency on claim 24.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claim(s) 1-2, 13-15, 18-20, and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Al-Hallaj et al. (US 20210356182), hereinafter Al-Hallaj.
Regarding claim 1, Al-Hallaj discloses A heating, ventilation, and air-conditioning ("HVAC")
System (Fig. 1, system 10) for use with a refrigerant (Pg. 3, paragraph 21, Referring to FIGS. 1 and 6, warm high pressure liquid phase refrigerant exits the ACCU 44 through Condenser liquid Stop Valve 28 and enters High Pressure Liquid Line 24), the HVAC system comprising:
a compressor (Fig. 1, Variable Frequency Compressor 39) operable to compress the refrigerant (The Variable Frequency Compressor 39 has the same structure as the claimed compressor and is capable of functioning in the manner claimed);
a condenser positioned downstream of the compressor and configured to condense the refrigerant flowing therethrough (Fig. 1, Air Cooled Condenser 41, the air cooled condenser 41 is depicted downstream of the variable frequency compressor 39 in Fig. 1; Further, the air cooled condenser 41 has the same structure as the claimed air cooled condenser and is capable of operating in the manner claimed);
an evaporator expansion device positioned downstream of the condenser and configured to reduce a pressure of the refrigerant flowing therethrough (Fig. 1, Electronic Expansion Valve 56, the Electronic Expansion Valve 56 is depicted downstream of the air cooled condenser 41 in Fig. 1; Further, the Electronic Expansion Valve 56 has the same structure as the claimed evaporator expansion device and is capable of operating in the manner claimed);
an evaporator positioned downstream of the evaporator expansion device and upstream of the compressor, the evaporator configured to vaporize the refrigerant flowing therethrough (Fig. 1, Air Handling Unit Evaporator 51, the Air Handling Unit Evaporator 51 is depicted downstream of the Electronic Expansion Valve 56 in Fig. 1; Further, the Air Handling Unit Evaporator 51 has the same structure as the claimed evaporator and is capable of operating in the manner claimed);
a thermal energy storage device (“TESD”) (Fig. 1, Phase Change Composite Thermal Energy Storage Module (PCCTESM) 20) including thermal energy storage media (Fig. 1, phase change composite slabs 221-229) in line between the condenser and evaporator (Fig. 1 depicts the Phase Change Composite Thermal Energy Storage Module (PCCTESM) 20 in line between the air cooled condenser 41 and the hair handling unit evaporator 51); and
a control system (Fig. 1, data collection terminal 13) comprising a controller (Fig. 1, central processing unit 14) programmed to:
operate the compressor and the evaporator expansion device to control the refrigerant flow through the HVAC system (Pg. 7, paragraph 56, Software within the Central Processor Unit 14 simultaneously controls the Electronic Expansion Valve Controller 63 and an Air Handling Unit Variable Frequency Drive 62 to maintain space temperature. The Electronic Expansion Valve Controller 63 in turn positions the port within the Air Handling Unit Electronic Expansion Valve 56 using input from the Air Handling Unit Expansion Valve Superheat Thermistor 59 and the Air Handling Unit Expansion Valve Superheat Pressure Transmitter 60 to maintain a fixed refrigerant superheat setting within the software in the Central Processor Unit 14; Pg. 7, paragraph 59, In an embodiment the Module Thermistor 27 varies the speed of the Variable Frequency Compressor 39 and the Condenser Fan Motor 42 through a Condenser Variable Frequency Drive 37);
control the refrigerant flow through the TESD to charge the TESD with thermal energy (Pg. 7, paragraph 58, In an embodiment the Module Thermistor 27 may be wired to the Data Collection Terminal 13 which in turn sends its signal to control the temperature of high pressure liquid exiting the PCCTESM 20 by controlling the port within the Module Electronic Expansion Valve 21); and
control the refrigerant flow through the evaporator expansion device and evaporator and discharge the thermal energy from the charged TESD so as to improve the performance of the HVAC system (Pg. 7, paragraph 56, Software within the Central Processor Unit 14 simultaneously controls the Electronic Expansion Valve Controller 63 and an Air Handling Unit Variable Frequency Drive 62 to maintain space temperature. The Electronic Expansion Valve Controller 63 in turn positions the port within the Air Handling Unit Electronic Expansion Valve 56 using input from the Air Handling Unit Expansion Valve Superheat Thermistor 59 and the Air Handling Unit Expansion Valve Superheat Pressure Transmitter 60 to maintain a fixed refrigerant superheat setting within the software in the Central Processor Unit 14; Pg. 7, paragraph 59, In an embodiment the Module Thermistor 27 varies the speed of the Variable Frequency Compressor 39 and the Condenser Fan Motor 42 through a Condenser Variable Frequency Drive 37; Pg. 7, paragraph 59, Software within the Central Processor Unit 14 may be  programmed to simultaneously recognize the particular electric utility on-peak time period and the simultaneous state of charge of the PCCTESM 20. Said software may be written to favor highest speeds of the Variable Frequency Compressor 39 and the Condenser Fan Motor 42 during the coolest night-time ambient hours, by shifting highest electrical demand during utility on-peak hours).
Regarding claim 2, Al-Hallaj discloses the HVAC system of claim 1 (see the rejection of claim 1 above), wherein when charging the TESD, the controller is programmed to control the refrigerant flow through a TESD expansion device upstream of the TESD (Fig. 1, Module Electronic Expansion Valve 21, Pg. 7, paragraph 58, In an embodiment the Module Thermistor 27 may be wired to the Data Collection Terminal 13 which in turn sends its signal to control the temperature of high pressure liquid exiting the PCCTESM 20 by controlling the port within the Module Electronic Expansion Valve 21).
Regarding claim 13, Al-Hallaj discloses the HVAC system of claim 1 (see the rejection of claim 1 above), wherein the compressor, the condenser, the evaporator expansion device, the evaporator, and the TESD comprise a circuit in a multicircuit HVAC system, the remaining circuits optionally comprising TESDs (Fig. 1, system 10).
Regarding claim 14, Al-Hallaj discloses the HVAC system of claim 1 (see the rejection of claim 1 above), wherein the controller is programmed to direct refrigerant flow through the TESD and through the evaporator and control the evaporator expansion device and a TESD expansion device upstream of the TESD to charge the TESD and also vaporize the refrigerant flowing through the evaporator (Pg. 7, paragraph 56, Software within the Central Processor Unit 14 simultaneously controls the Electronic Expansion Valve Controller 63 and an Air Handling Unit Variable Frequency Drive 62 to maintain space temperature. The Electronic Expansion Valve Controller 63 in turn positions the port within the Air Handling Unit Electronic Expansion Valve 56 using input from the Air Handling Unit Expansion Valve Superheat Thermistor 59 and the Air Handling Unit Expansion Valve Superheat Pressure Transmitter 60 to maintain a fixed refrigerant superheat setting within the software in the Central Processor Unit 14; Fig. 1, Module Electronic Expansion Valve 21, Pg. 7, paragraph 58, In an embodiment the Module Thermistor 27 may be wired to the Data Collection Terminal 13 which in turn sends its signal to control the temperature of high pressure liquid exiting the PCCTESM 20 by controlling the port within the Module Electronic Expansion Valve 21; Pg. 6, paragraph 52, Air is cooled by the boiling and evaporating process inside Air Handling Unit Evaporator 51 which converts cold liquid into cold vapor).
Regarding claim 15, Al-Hallaj discloses the HVAC system of claim 1 (see the rejection of claim 1 above), wherein the controller is programmed to control a TESD expansion device upstream of the TESD together with controlling the evaporator expansion device to control the charging of the TESD and vaporizing the refrigerant flowing through the evaporator (Pg. 7, paragraph 56, Software within the Central Processor Unit 14 simultaneously controls the Electronic Expansion Valve Controller 63 and an Air Handling Unit Variable Frequency Drive 62 to maintain space temperature. The Electronic Expansion Valve Controller 63 in turn positions the port within the Air Handling Unit Electronic Expansion Valve 56 using input from the Air Handling Unit Expansion Valve Superheat Thermistor 59 and the Air Handling Unit Expansion Valve Superheat Pressure Transmitter 60 to maintain a fixed refrigerant superheat setting within the software in the Central Processor Unit 14; Fig. 1, Module Electronic Expansion Valve 21, Pg. 7, paragraph 58, In an embodiment the Module Thermistor 27 may be wired to the Data Collection Terminal 13 which in turn sends its signal to control the temperature of high pressure liquid exiting the PCCTESM 20 by controlling the port within the Module Electronic Expansion Valve 21; Pg. 6, paragraph 52, Air is cooled by the boiling and evaporating process inside Air Handling Unit Evaporator 51 which converts cold liquid into cold vapor).
Regarding claim 18, Al-Hallaj discloses the HVAC system of claim 1 (see the rejection of claim 1 above), wherein the controller is programmed to control the refrigerant flow based on at least one of a load on the HVAC system or surrounding environment (Pg. 7, paragraph 59, Software within the Central Processor Unit 14 may be programmed to simultaneously recognize the particular electric utility on-peak time period and the simultaneous state of charge of the PCCTESM 20. Said software may be written to favor highest speeds of the Variable Frequency Compressor 39 and the Condenser Fan Motor 42 during the coolest night-time ambient hours, by shifting highest electrical demand during utility on-peak hours).
Regarding claim 19, Al-Hallaj discloses a control system for a heating, ventilation, and air-conditioning (“HVAC”) system including a compressor, a condenser, an evaporator expansion device, and an evaporator to control temperature with a refrigerant, the HVAC system further including a thermal energy storage device (TESD) including thermal energy storage media in line between the condenser and evaporator, the control system comprising a controller programmed to (Fig. 1, system 10, Variable Frequency Compressor 39, Air Cooled Condenser 41, Electronic Expansion Valve 56, Air Handling Unit Evaporator 51, Phase Change Composite Thermal Energy Storage Module (PCCTESM) 20, phase change composite slabs 221-229, data collection terminal 13, central processing unit 14):
operate the compressor and the evaporator expansion device to control refrigerant flow through the HVAC system (Pg. 7, paragraph 56, Software within the Central Processor Unit 14 simultaneously controls the Electronic Expansion Valve Controller 63 and an Air Handling Unit Variable Frequency Drive 62 to maintain space temperature. The Electronic Expansion Valve Controller 63 in turn positions the port within the Air Handling Unit Electronic Expansion Valve 56 using input from the Air Handling Unit Expansion Valve Superheat Thermistor 59 and the Air Handling Unit Expansion Valve Superheat Pressure Transmitter 60 to maintain a fixed refrigerant superheat setting within the software in the Central Processor Unit 14; Pg. 7, paragraph 59, In an embodiment the Module Thermistor 27 varies the speed of the Variable Frequency Compressor 39 and the Condenser Fan Motor 42 through a Condenser Variable Frequency Drive 37);
control the refrigerant flow through the TESD to charge the TESD with thermal energy (Pg. 7, paragraph 58, In an embodiment the Module Thermistor 27 may be wired to the Data Collection Terminal 13 which in turn sends its signal to control the temperature of high pressure liquid exiting the PCCTESM 20 by controlling the port within the Module Electronic Expansion Valve 21); and
control the refrigerant flow through the evaporator expansion device and evaporator and discharge the thermal energy from the charged TESD so as to improve a performance of the HVAC system (Pg. 7, paragraph 56, Software within the Central Processor Unit 14 simultaneously controls the Electronic Expansion Valve Controller 63 and an Air Handling Unit Variable Frequency Drive 62 to maintain space temperature. The Electronic Expansion Valve Controller 63 in turn positions the port within the Air Handling Unit Electronic Expansion Valve 56 using input from the Air Handling Unit Expansion Valve Superheat Thermistor 59 and the Air Handling Unit Expansion Valve Superheat Pressure Transmitter 60 to maintain a fixed refrigerant superheat setting within the software in the Central Processor Unit 14; Pg. 7, paragraph 59, In an embodiment the Module Thermistor 27 varies the speed of the Variable Frequency Compressor 39 and the Condenser Fan Motor 42 through a Condenser Variable Frequency Drive 37; Pg. 7, paragraph 59, Software within the Central Processor Unit 14 may be  programmed to simultaneously recognize the particular electric utility on-peak time period and the simultaneous state of charge of the PCCTESM 20. Said software may be written to favor highest speeds of the Variable Frequency Compressor 39 and the Condenser Fan Motor 42 during the coolest night-time ambient hours, by shifting highest electrical demand during utility on-peak hours).
Regarding claim 20, Al-Hallaj discloses the control system of claim 19 (see the rejection of claim 19 above), wherein when charging the TESD , the controller is programmed to control the refrigerant flow through a TESD expansion device upstream of the TESD (Fig. 1, Module Electronic Expansion Valve 21, Pg. 7, paragraph 58, In an embodiment the Module Thermistor 27 may be wired to the Data Collection Terminal 13 which in turn sends its signal to control the temperature of high pressure liquid exiting the PCCTESM 20 by controlling the port within the Module Electronic Expansion Valve 21).
Regarding claim 28, Al-Hallaj discloses the control system of claim 19 (see the rejection of claim 19 above), wherein the compressor, the condenser, the evaporator expansion device, the evaporator, and the TESD comprise a circuit in a multicircuit system, the remaining circuits optionally comprising TESDs (Fig. 1, system 10).
Regarding claim 29, Al-Hallaj discloses the control system of claim 19 (see the rejection of claim 19 above), wherein the controller is programmed to direct refrigerant flow through the TESD and through the evaporator and control the evaporator expansion device and a TESD expansion device upstream of the TESD to charge the TESD and also vaporize the refrigerant flowing through the evaporator (Pg. 7, paragraph 56, Software within the Central Processor Unit 14 simultaneously controls the Electronic Expansion Valve Controller 63 and an Air Handling Unit Variable Frequency Drive 62 to maintain space temperature. The Electronic Expansion Valve Controller 63 in turn positions the port within the Air Handling Unit Electronic Expansion Valve 56 using input from the Air Handling Unit Expansion Valve Superheat Thermistor 59 and the Air Handling Unit Expansion Valve Superheat Pressure Transmitter 60 to maintain a fixed refrigerant superheat setting within the software in the Central Processor Unit 14; Fig. 1, Module Electronic Expansion Valve 21, Pg. 7, paragraph 58, In an embodiment the Module Thermistor 27 may be wired to the Data Collection Terminal 13 which in turn sends its signal to control the temperature of high pressure liquid exiting the PCCTESM 20 by controlling the port within the Module Electronic Expansion Valve 21; Pg. 6, paragraph 52, Air is cooled by the boiling and evaporating process inside Air Handling Unit Evaporator 51 which converts cold liquid into cold vapor).
Regarding claim 32 Al-Hallaj discloses the control system of claim 19 (see the rejection of claim 19 above) wherein the controller is programmed to control the refrigerant flow based on at least one of a load on the HVAC system or surrounding environment (Pg. 7, paragraph 59, Software within the Central Processor Unit 14 may be programmed to simultaneously recognize the particular electric utility on-peak time period and the simultaneous state of charge of the PCCTESM 20. Said software may be written to favor highest speeds of the Variable Frequency Compressor 39 and the Condenser Fan Motor 42 during the coolest night-time ambient hours, by shifting highest electrical demand during utility on-peak hours).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5-6, 12, 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj in view of Ma et al. (US 20140338389), hereinafter Ma.
Regarding claim 3, Al-Hallaj discloses the HVAC system of claim 1 (see the rejection of claim 1 above).
However, Al-Hallaj does not disclose, wherein when charging the TESD, the controller is programmed to control at least a portion of the refrigerant flow to bypass the evaporator expansion device and the evaporator.
Ma, in the same field of endeavor, teaches wherein when charging the TESD, the controller is programmed to control at least a portion of the refrigerant flow to bypass the evaporator expansion device and the evaporator (Pg. 2, paragraph 18, In one embodiment, the first TES outlet conduit 62 is coupled to the expansion device 28 to complete the vapor compression cycle and the second TES outlet conduit is connected to conduit 38 such that refrigerant R flowing there through is provided to the inlet 14 of the compressor 12, thereby bypassing the expansion device 28 and evaporator 32).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Al-Hallaj to control at least a portion of the refrigerant flow to bypass the evaporator expansion device and the evaporator as taught by Ma. One of ordinary skill in the art would have been motivated to make this modification to improve efficiency and lower cost (Ma, Pg. 4, paragraph 33).
Regarding claim 5, Al-Hallaj discloses the HVAC system of claim 1 (see the rejection of claim 1 above).
However, Al-Hallaj does not disclose, wherein the controller is programmed to control at least a portion of the refrigerant flow to bypass the TESD.
Ma, in the same field of endeavor, teaches wherein the controller is programmed to control at least a portion of the refrigerant flow to bypass the TESD (Fig. 4, pg. 3, paragraph 23, During a normal vapor compression cycle of the HVAC&R system 10, valves 70 and 52 are open, and valves 58, 66, 68, and 74 are generally closed so that the refrigerant does not flow through the TES unit 40).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Al-Hallaj to control at least a portion of the refrigerant flow to bypass the TESD as taught by Ma. One of ordinary skill in the art would have been motivated to make this modification to improve efficiency and lower cost (Ma, Pg. 4, paragraph 33).
Regarding claim 6, Al-Hallaj discloses the HVAC system of claim 1 (see the rejection of claim 1 above).
However, Al-Hallaj does not disclose, wherein when discharging the TESD, the controller is programmed to control the refrigerant flow to bypass a TESD expansion device upstream of the TESD and flow through the TESD. 
Ma, in the same field of endeavor, teaches wherein when discharging the TESD, the controller is programmed to control the refrigerant flow to bypass a TESD expansion device upstream of the TESD and flow through the TESD (Fig. 2, Pg. 2, paragraph 20, In one embodiment, the HVAC&R system 10 is also configured to operate in a "discharge" mode, wherein the phase change material 44 is generally converted from a solid to a liquid. In the discharge mode, valves 52 and 66 are closed and valve 58 is open. In addition, the blower 21 (see FIG. 1) positioned adjacent the condenser 20 is off, such that the superheated vaporized refrigerant R passes through the condenser 20 generally without experiencing a change in temperature and/or pressure. In the discharge mode, all of the superheated vapor refrigerant passes from the conduit 26 through the first TES inlet conduit 54).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Al-Hallaj to control the refrigerant flow to bypass a TESD expansion device upstream of the TESD and flow through the TESD as taught by Ma. One of ordinary skill in the art would have been motivated to make this modification to improve efficiency and lower cost (Ma, Pg. 4, paragraph 33).
Regarding claim 12, Al-Hallaj discloses the HVAC system of claim 1 (see the rejection of claim 1 above).
However, Al-Hallaj does not disclose, wherein the controller is programmed to control at least a portion of the refrigerant flow to bypass the evaporator expansion device and the evaporator and flow through the compressor, the condenser, and the TESD to charge the TESD.
Ma, in the same field of endeavor, teaches wherein the controller is programmed to control at least a portion of the refrigerant flow to bypass the evaporator expansion device and the evaporator and flow through the compressor, the condenser, and the TESD to charge the TESD (Fig. 3, Pg. 2, paragraph 19, In a "charge" mode, valves 52 and 58 are generally closed such that liquid refrigerant R passes from the outlet 24 of the condenser 20 to the inlet 48 of the heat…Because the refrigerant R vaporizes within the heat exchanger 46, valve 66 of conduit 64 is opened, so that the refrigerant R is configured to bypass the evaporator 32. In embodiments where the first TES outlet conduit includes a
valve 68, valve 68 is generally closed during the "charge" mode).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Al-Hallaj to control at least a portion of the refrigerant flow to bypass the evaporator expansion device and the evaporator and flow through the compressor, the condenser, and the TESD to charge the TESD as taught by Ma. One of ordinary skill in the art would have been motivated to make this modification to improve efficiency and lower cost (Ma, Pg. 4, paragraph 33).
Regarding claim 22, Al-Hallaj discloses the control system of claim 19 (see the rejection of claim 19 above).
However, Al-Hallaj does not disclose, wherein when discharging the TESD, the controller is programmed to control the refrigerant flow to bypass a TESD expansion device upstream of the TESD and flow through the TESD.
Ma, in the same field of endeavor, teaches wherein when discharging the TESD, the controller is programmed to control the refrigerant flow to bypass a TESD expansion device upstream of the TESD and flow through the TESD (Fig. 2, Pg. 2, paragraph 20, In one embodiment, the HVAC&R system 10 is also configured to operate in a "discharge" mode, wherein the phase change material 44 is generally converted from a solid to a liquid. In the discharge mode, valves 52 and 66 are closed and valve 58 is open. In addition, the blower 21 (see FIG. 1) positioned adjacent the condenser 20 is off, such that the superheated vaporized refrigerant R passes through the condenser 20 generally without experiencing a change in temperature and/or pressure. In the discharge mode, all of the superheated vapor refrigerant passes from the conduit 26 through the first TES inlet conduit 54).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Al-Hallaj to control the refrigerant flow to bypass a TESD expansion device upstream of the TESD and flow through the TESD as taught by Ma. One of ordinary skill in the art would have been motivated to make this modification to improve efficiency and lower cost (Ma, Pg. 4, paragraph 33).
Regarding claim 27, Al-Hallaj discloses the control system of claim 19 (see the rejection of claim 19 above).
However, Al-Hallaj does not disclose, wherein the controller is programmed to control the refrigerant flow to bypass the evaporator expansion device and the evaporator and flow through the compressor, the condenser, and the TESD to charge the TESD. 
Ma, in the same field of endeavor, teaches wherein the controller is programmed to control the refrigerant flow to bypass the evaporator expansion device and the evaporator and flow through the compressor, the condenser, and the TESD to charge the TESD (Fig. 3, Pg. 2, paragraph 19, In a "charge" mode, valves 52 and 58 are generally closed such that liquid refrigerant R passes from the outlet 24 of the condenser 20 to the inlet 48 of the heat…Because the refrigerant R vaporizes within the heat exchanger 46, valve 66 of conduit 64 is opened, so that the refrigerant R is configured to bypass the evaporator 32. In embodiments where the first TES outlet conduit includes a valve 68, valve 68 is generally closed during the "charge" mode).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Al-Hallaj to control at least a portion of the refrigerant flow to bypass the evaporator expansion device and the evaporator and flow through the compressor, the condenser, and the TESD to charge the TESD as taught by Ma. One of ordinary skill in the art would have been motivated to make this modification to improve efficiency and lower cost (Ma, Pg. 4, paragraph 33).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj in view of Rafalovich et al. (US Patent No. 5,680,898), hereinafter Rafalovich. 
Regarding claim 4, Al-Hallaj discloses the HVAC system of claim 1 (see the rejection of claim 1 above).
However, Al-Hallaj does not disclose, wherein when charging the TESD, the controller is programmed to control at least a portion of the refrigerant flow to bypass the evaporator expansion device and flow through the evaporator.
Rafalovich, in the same field of endeavor, teaches wherein when charging the TESD, the controller is programmed to control at least a portion of the refrigerant flow to bypass the evaporator expansion device and flow through the evaporator (Fig. 3, Col. 15-16, lines 63 and 9-15, In system 210 of FIG. 3 in cooling mode, charging cycle…The mainly gaseous refrigerant then flows through conduit 242, junction 240, conduit 234, and through valve 233 to conduit 231. From there it passes through junction 226 to conduit 224 and flows through first heat exchanger 230 (with fan 232 off such that heat losses
are minimal). The mainly gaseous refrigerant then returns to compressor 212 by way of conduits 218 and 222).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Al-Hallaj to control at least a portion of the refrigerant flow to bypass the evaporator expansion device and flow through the evaporator as taught by Rafalovich. One of ordinary skill in the art would have been motivated to make this modification systems of Rafalovich regulate refrigerant flow through the first and second heat exchangers to achieve energy savings (Rafalovich, Col. 4, lines 12-15).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj in view of Yasuo et al. (ES 2746562), hereinafter Yasuo. 
Regarding claim 7, Al-Hallaj discloses the HVAC system of claim 1 (see the rejection of claim 1 above).
However, Al-Hallaj does not disclose, wherein when discharging the TESD, the controller is programmed to control the refrigerant flow to bypass a TESD expansion device upstream of the TESD and the at least a portion of the refrigerant flow to bypass the evaporator expansion device and the evaporator.
Yasuo, in the same field of endeavor, teaches wherein when discharging the TESD, the controller is programmed to control the refrigerant flow to bypass a TESD expansion device upstream of the TESD and the at least a portion of the refrigerant flow to bypass the evaporator expansion device and the evaporator (Fig. 10, Pg. 13 Lines 33-35 and 52-54, In the use heating operation (1) illustrated in Figure 10, the four-way switch valve (25) is in the second state, and the third solenoid valve (SV3) and the fifth solenoid valve (SV5) between the 1st to 6th solenoid valves (SV1-SV6) are open…the first decompression valve (EV1) and the external expansion valve (24) are fully open…This refrigerant flows through the primary heat storage channel (44) and is diverted to the first introduction tube (31) and the external heat exchanger (23). These refrigerants are fused together in the suction tube (28) and are brought to the compressor (22)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Al-Hallaj to control the refrigerant flow to bypass a TESD expansion device upstream of the TESD and the at least a portion of the refrigerant flow to bypass the evaporator expansion device and the evaporator as taught by Yasuo. One of ordinary skill in the art would have been motivated to make this modification to reduce the decrease in the efficiency of an air conditioner and the deterioration of the comfort of a room with a low load of air conditioning (Yasuo, Pg. 2, lines 47-49). 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (US Patent No. 9,903,621), hereinafter Goel. 
Regarding claim 8, Al-Hallaj discloses the HVAC system of claim 1 (see the rejection of claim 1 above).
However, Al-Hallaj does not disclose, wherein when discharging the TESD, the controller is programmed to control the refrigerant flow to bypass a TESD expansion device upstream of the TESD and the at least a portion of the refrigerant flow to bypass the evaporator expansion device and flow through the evaporator. 
Goel, in the same field of endeavor, teaches wherein when discharging the TESD, the controller is programmed to control the refrigerant flow to bypass a TESD expansion device upstream of the TESD and the at least a portion of the refrigerant flow to bypass the evaporator expansion device and flow through the evaporator (Fig. 5c, Col. 7, lines 52-61, FIG. 5c illustrates a schematic of the system 100 operating in the discharge mode. In this mode, refrigerant 40 is circulated between the thermal battery 10 and the indoor unit 20. To switch the system 100 to the discharge mode, the control system 70 may close valves 36 and 38 and open valves 46 and 52 to direct the coolant from the thermal battery 10 to the indoor unit 20. A pump 48 in the refrigerant flow path may be used to pump the refrigerant 40 between the thermal battery 10 and the evaporator in the indoor unit 20).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Al-Hallaj to control the refrigerant flow to bypass a TESD expansion device upstream of the TESD and the at least a portion of the refrigerant flow to bypass the evaporator expansion device and flow through the evaporator as taught by Goel. One of ordinary skill in the art would have been motivated to make this modification to cool a space when the power is expensive or not available (Goel, Col. 7, lines 64-66).
Claim(s) 9, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj in view of Kozubal et al. (US 20180340738), hereinafter Kozubal. 
Regarding claim 9 Al-Hallaj discloses the HVAC system of claim 1 (see the rejection of claim 1 above).
However, Al-Hallaj does not disclose, wherein when discharging the TESD, the controller is programmed to control at least a portion of the refrigerant flow to bypass the TESD and a TESD expansion device upstream of the TESD.
Kozubal, in the same field of endeavor, teaches wherein when discharging the TESD, the controller is programmed to control at least a portion of the refrigerant flow to bypass the TESD and a TESD expansion device upstream of the TESD (Fig. 7, Pg. 5, paragraph 76, In this embodiment, the second fluid 145 removes heat from the first airflow 105 by use of a first coil 110 and deposits heat in the PCC 140 (i.e., the PCC 140 is discharged)…After leaving the second coil 710 the second fluid 145 is either returned to the PCC 140 by way of an expansion valve 165 or routed through a condenser 155. Further, when the second fluid 145 is routed through the condenser it bypasses the expansion valve 165 and the TESD as required by claim 9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Al-Hallaj to control at least a portion of the refrigerant flow to bypass the TESD and a TESD expansion device upstream of the TESD as taught by Kozubal. One of ordinary skill in the art would have been motivated to make this modification because by operating the embodiment described in FIG. 7 in three different modes of operation, the process may be made more efficient (Kozubal, Pg. 5, paragraph 77).
Regarding claim 23 Al-Hallaj discloses the control system of claim 19 (see the rejection of claim 19 above).
However, Al-Hallaj does not disclose, wherein when discharging the TESD, the controller is programmed to control the refrigerant flow to bypass the TESD and a TESD expansion device upstream of the TESD.
Kozubal, in the same field of endeavor, teaches wherein when discharging the TESD, the controller is programmed to control the refrigerant flow to bypass the TESD and a TESD expansion device upstream of the TESD (Fig. 7, Pg. 5, paragraph 76, In this embodiment, the second fluid 145 removes heat from the first airflow 105 by use of a first coil 110 and deposits heat in the PCC 140 (i.e., the PCC 140 is discharged)…After leaving the second coil 710 the second fluid 145 is either returned to the PCC 140 by way of an expansion valve 165 or routed through a condenser 155. Further, when the second fluid 145 is routed through the condenser it bypasses the expansion valve 165 and the TESD as required by claim 23).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Al-Hallaj to control at least a portion of the refrigerant flow to bypass the TESD and a TESD expansion device upstream of the TESD as taught by Kozubal. One of ordinary skill in the art would have been motivated to make this modification because by operating the embodiment described in FIG. 7 in three different modes of operation, the process may be made more efficient (Kozubal, Pg. 5, paragraph 77).
Regarding claim 26 Al-Hallaj discloses the control system of claim 19 (see the rejection of claim 19 above).
However, Al-Hallaj does not disclose, wherein when discharging the TESD, the controller is programmed to control at least a portion of the refrigerant flow to bypass the TESD. 
Kozubal, in the same field of endeavor, teaches wherein when discharging the TESD, the controller is programmed to control at least a portion of the refrigerant flow to bypass the TESD (Fig. 7, Pg. 5, paragraph 76, In this embodiment, the second fluid 145 removes heat from the first airflow 105 by use of a first coil 110 and deposits heat in the PCC 140 (i.e., the PCC 140 is discharged)…After leaving the second coil 710 the second fluid 145 is either returned to the PCC 140 by way of an expansion valve 165 or routed through a condenser 155. Further, when the second fluid 145 is routed through the condenser it bypasses the TESD as required by claim 26).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Al-Hallaj to control at least a portion of the refrigerant flow to bypass the TESD and a TESD expansion device upstream of the TESD as taught by Kozubal. One of ordinary skill in the art would have been motivated to make this modification because by operating the embodiment described in FIG. 7 in three different modes of operation, the process may be made more efficient (Kozubal, Pg. 5, paragraph 77).
Claim(s) 10-11 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj in view of Ma (WO 2016077281), hereinafter Ma '281. 
Regarding claim 10 Al-Hallaj as modified discloses the HVAC system of claim 9 (see combination of references used in the rejection of claim 9 above).
However, Al-Hallaj as modified does not disclose, wherein when discharging the TESD, the controller is further programmed to control operation of a pump to flow a fluid in a secondary cooling circuit separate from the HVAC system refrigerant flow and through the TESD to cool the fluid and then through a heat exchanger upstream of the evaporator with respect to airflow, with the cooled airflow from the heat exchanger flowing over the evaporator so as to improve the performance of the evaporator.
Ma ‘281, in the same field of endeavor, teaches wherein when discharging the TESD, the controller is further programmed to control operation of a pump (Fig. 1, pump 46) to flow a fluid in a secondary cooling circuit (Fig. 1, subcooling circuit 40) separate from the HVAC system refrigerant flow and through the TESD to cool the fluid and then through a heat exchanger (Pg. 3, paragraph 14, return line 48 may include one or more heat exchangers (not shown) for cooling the PCM returning to TES unit 42) upstream of the evaporator with respect to airflow, with the cooled airflow from the heat exchanger flowing over the evaporator so as to improve the performance of the evaporator (Pg. 3, paragraph 14, Pump 46 supplies the cooled PCM slurry via line 44 to heat exchanger 54 to subcool the first portion of refrigerant passing therethrough; Pg. 3-4, paragraph 16, The refrigerant is subsequently lowered in temperature by cooled refrigerant in economizer line 66 and/or by cooled PCM circulating through
subcooling circuit 40. The cooled refrigerant from line 64 is expanded via expansion device 58 and is subsequently utilized to chill the water passing through evaporator 60. The water chilled in evaporator 60 is then supplied via supply line 34 to serviced space 32, where the chilled water is used to cool an air supply that is distributed to space 32 at a selected supply air temperature. The chilled water is then directed back to evaporator 60 via return line 36 and bypass line 3 8 to repeat the cycle).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the HVAC system of Al-Hallaj as modified to include the subcooling circuit as taught by Ma ‘281. One of ordinary skill in the art would have been motivated to make this modification to improve efficiency and/or capacity of the air conditioning system (Ma ‘281, Pg. 1, paragraph 2).
Regarding claim 11 Al-Hallaj as modified discloses the HVAC system of claim 10 (see combination of references used in the rejection of claim 10 above).
However, Al-Hallaj as modified does not disclose, wherein the performance of the evaporator is improved by allowing the evaporator to operate more efficiently and without the need to further lower the pressure of the refrigerant.
Ma ‘281, in the same field of endeavor, teaches wherein the performance of the evaporator is improved by allowing the evaporator to operate more efficiently and without the need to further lower the pressure of the refrigerant (Pg. 3, paragraph 14, Pump 46 supplies the cooled PCM slurry via line 44 to heat exchanger 54 to subcool the first portion of refrigerant passing therethrough; Pg. 3-4, paragraph 16, The refrigerant is subsequently lowered in temperature by cooled refrigerant in economizer line 66 and/or by cooled PCM circulating through subcooling circuit 40. The cooled refrigerant from line 64 is expanded via expansion device 58 and is subsequently utilized to chill the water passing through evaporator 60. The water chilled in evaporator 60 is then supplied via supply line 34 to serviced space 32, where the chilled water is used to cool an air supply that is distributed to space 32 at a selected supply air temperature. The chilled water is then directed back to evaporator 60 via return line 36 and bypass line 3 8 to repeat the cycle; As best understood see 112b rejections above).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the HVAC system of Al-Hallaj as modified to include the subcooling circuit as taught by Ma ‘281. One of ordinary skill in the art would have been motivated to make this modification to improve efficiency and/or capacity of the air conditioning system (Ma ‘281, Pg. 1, paragraph 2).

Regarding claim 24 Al-Hallaj as modified discloses the control system of claim 19 (see combination of references used in the rejection of claim 19 above).
However, Al-Hallaj as modified does not disclose, wherein when discharging the TESD, the controller is further programmed to control operation of a pump to flow a fluid in a secondary cooling circuit separate from the HVAC system refrigerant flow and through the TESD to cool the fluid and then through a heat exchanger upstream of the evaporator with respect to airflow, with the cooled airflow from the heat exchanger flowing over the evaporator so as to improve the performance of the evaporator.
Ma ‘281, in the same field of endeavor, teaches wherein when discharging the TESD, the controller is further programmed to control operation of a pump (Fig. 1, pump 46) to flow a fluid in a secondary cooling circuit (Fig. 1, subcooling circuit 40) separate from the HVAC system refrigerant flow and through the TESD to cool the fluid and then through a heat exchanger (Pg. 3, paragraph 14, return line 48 may include one or more heat exchangers (not shown) for cooling the PCM returning to TES unit 42) upstream of the evaporator with respect to airflow, with the cooled airflow from the heat exchanger flowing over the evaporator so as to improve the performance of the evaporator (Pg. 3, paragraph 14, Pump 46 supplies the cooled PCM slurry via line 44 to heat exchanger 54 to subcool the first portion of refrigerant passing therethrough; Pg. 3-4, paragraph 16, The refrigerant is subsequently lowered in temperature by cooled refrigerant in economizer line 66 and/or by cooled PCM circulating through
subcooling circuit 40. The cooled refrigerant from line 64 is expanded via expansion device 58 and is subsequently utilized to chill the water passing through evaporator 60. The water chilled in evaporator 60 is then supplied via supply line 34 to serviced space 32, where the chilled water is used to cool an air supply that is distributed to space 32 at a selected supply air temperature. The chilled water is then directed back to evaporator 60 via return line 36 and bypass line 3 8 to repeat the cycle).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the control system of Al-Hallaj as modified to include the subcooling circuit as taught by Ma ‘281. One of ordinary skill in the art would have been motivated to make this modification to improve efficiency and/or capacity of the air conditioning system (Ma ‘281, Pg. 1, paragraph 2).
Regarding claim 25 Al-Hallaj as modified discloses the control system of claim 24 (see combination of references used in the rejection of claim 24 above).
However, Al-Hallaj as modified does not disclose, wherein the performance of the evaporator is improved by allowing the evaporator to operate more efficiently and without the need to further lower the pressure of the refrigerant.
Ma ‘281, in the same field of endeavor, teaches wherein the performance of the evaporator is improved by allowing the evaporator to operate more efficiently and without the need to further lower the pressure of the refrigerant (Pg. 3, paragraph 14, Pump 46 supplies the cooled PCM slurry via line 44 to heat exchanger 54 to subcool the first portion of refrigerant passing therethrough; Pg. 3-4, paragraph 16, The refrigerant is subsequently lowered in temperature by cooled refrigerant in economizer line 66 and/or by cooled PCM circulating through subcooling circuit 40. The cooled refrigerant from line 64 is expanded via expansion device 58 and is subsequently utilized to chill the water passing through evaporator 60. The water chilled in evaporator 60 is then supplied via supply line 34 to serviced space 32, where the chilled water is used to cool an air supply that is distributed to space 32 at a selected supply air temperature. The chilled water is then directed back to evaporator 60 via return line 36 and bypass line 3 8 to repeat the cycle; As best understood see 112b rejections above).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the control system of Al-Hallaj as modified to include the subcooling circuit as taught by Ma ‘281. One of ordinary skill in the art would have been motivated to make this modification to improve efficiency and/or capacity of the air conditioning system (Ma ‘281, Pg. 1, paragraph 2).
Claim(s) 16 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj in view of Rafalovich et al. (WO 9600370), hereinafter Rafalovich '370. 
Regarding claim 16 Al-Hallaj discloses the HVAC system of claim 1 (see the rejection of claim 1 above).
However, Al-Hallaj does not disclose wherein the performance of the HVAC system is improved by charging the TESD to a temperature that is at or above an evaporation temperature for the refrigerant in the evaporator such that discharging the TESD cools the refrigerant and ensures the refrigerant is in a liquid form before expansion in the evaporator expansion device.
Rafalovich ’370, in the same field of endeavor, teaches wherein the performance of the HVAC system is improved by charging the TESD to a temperature that is at or above an evaporation temperature for the refrigerant in the evaporator such that discharging the TESD cools the refrigerant and ensures the refrigerant is in a liquid form before expansion in the evaporator expansion device (Fig. 10, Pg. 43, lines 17-21 and 27-35, For example, if system 1010 were operated solely in the conventional cycle (i.e. with no use of thermal storage) using R-22 refrigerant (condensing temperature 20 130°F (54°C), evaporating temperatures -40°F (-40°C)} and a single-stage compressor…On the contrary, by providing system 1010 with the capability to utilize thermal storage device 1018 in both the charging and discharging cycles, a single-stage 30 compressor can be used and the compressor ratios will be
well within acceptable limits. In the charging cycle, assuming that water is used as the phase change material, the refrigerant temperature would need to be reduced from 130 °F (54°C) to about 22 °F (-5°C) to freeze the phase 35 change materials at 32°F (0°C)).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the HVAC system of Al-Hallaj with the TESD charging temperature as taught by Rafalovich ‘370. One of ordinary skill in the art would have been motivated to make this modification because Tests of system 1010 of Rafalovich ‘370 have shown that it is capable of achieving better evaporation temperatures than standard systems having no thermal storage capability (Rafalovich ‘370, Pg. 44, lines 32-34).
Regarding claim 30 Al-Hallaj discloses the control system of claim 19 (see the rejection of claim 19 above).
However, Al-Hallaj does not disclose wherein the performance of the HVAC system is improved by charging the TESD to a temperature that is at or above an evaporation temperature for the refrigerant in the evaporator such that discharging the TESD cools the refrigerant and ensures the refrigerant is in a liquid form before expansion in the evaporator expansion device.
Rafalovich ’370, in the same field of endeavor, teaches wherein the performance of the HVAC system is improved by charging the TESD to a temperature that is at or above an evaporation temperature for the refrigerant in the evaporator such that discharging the TESD cools the refrigerant and ensures the refrigerant is in a liquid form before expansion in the evaporator expansion device (Fig. 10, Pg. 43, lines 17-21 and 27-35, For example, if system 1010 were operated solely in the conventional cycle (i.e. with no use of thermal storage) using R-22 refrigerant (condensing temperature 20 130°F (54°C), evaporating temperatures -40°F (-40°C)} and a single-stage compressor…On the contrary, by providing system 1010 with the capability to utilize thermal storage device 1018 in both the charging and discharging cycles, a single-stage 30 compressor can be used and the compressor ratios will be
well within acceptable limits. In the charging cycle, assuming that water is used as the phase change material, the refrigerant temperature would need to be reduced from 130 °F (54°C) to about 22 °F (-5°C) to freeze the phase 35 change materials at 32°F (0°C)).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the control system of Al-Hallaj with the TESD charging temperature as taught by Rafalovich ‘370. One of ordinary skill in the art would have been motivated to make this modification because Tests of system 1010 of Rafalovich ‘370 have shown that it is capable of achieving better evaporation temperatures than standard systems having no thermal storage capability (Rafalovich ‘370, Pg. 44, lines 32-34).
Claim(s) 17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj in view of Soukhojak et al. (CA 2775255), hereinafter Soukhojak. 
Regarding claim 17 Al-Hallaj discloses the HVAC system of claim 1 (see the rejection of claim 1 above).
However, Al-Hallaj does not disclose wherein the performance of the HVAC system is improved by charging the TESD to a temperature below an evaporation temperature for the refrigerant in the evaporator such that refrigerant enthalpy is lowered before the refrigerant flows through the evaporator, thus improving evaporation by the evaporator.
	Soukhojak, in the same field of endeavor, teaches wherein the performance of the HVAC system is improved by charging the TESD to a temperature below an evaporation temperature for the refrigerant in the evaporator such that refrigerant enthalpy is lowered before the refrigerant flows through the evaporator, thus improving evaporation by the evaporator (Pg. 22, paragraph 63, The working fluid preferably can flow at very low temperatures. For example, the working fluid may be exposed to very low ambient temperatures and preferably is capable of flowing from the condenser to the heat storage device at a temperature of about 0 °C, preferably about -10 °C, more preferably about -25 °C, even more preferably about -40 °C, and most preferably about -60 °C…For example, the working fluid may have a boiling point at 1 atmosphere less than the phase transition temperature of the thermal energy storage material in the heat storage device, preferably at least 20 °C less than the phase transition temperature of the thermal energy storage material, and more preferably at least 40 °C less than the phase transition temperature of the thermal energy storage material. In various aspects of the invention, it may be desirable for the working fluid to have a boiling point at 1 atmosphere (or the
temperature at which the combined vapor pressure of all of the components of the working fluid is equal to 1 atmosphere may be) greater than about 30 °C, preferably greater than about 35°C, more preferably greater than about 50°C, even more preferably greater than about 60°C, and most preferably greater than about 70°C (e.g., so that the working fluid is a liquid at ambient conditions). In various aspects of the invention, the boiling point at 1 atmosphere of the working fluid may be (or the temperature at which the combined vapor pressure of all of the components of the working fluid is equal to 1 atmosphere may be) less than about 180 °C, preferably less than about 150 °C, more preferably less than about 120 °C, and most preferably less than about 95 °C).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the HVAC system of Al-Hallaj to with the TESD charging temperature as taught by Soukhojak. One of ordinary skill in the art would have been motivated to make this modification to mitigate cold start conditions in internal combustion engines and provide additional steady-state coolant heating, if needed, for occupant comfort heating and/or windshield defrosting (Soukhojak, Pg. 3, paragraph 12).
Regarding claim 31 Al-Hallaj discloses the control system of claim 19 (see the rejection of claim 19 above).
However, Al-Hallaj does not disclose wherein the performance of the HVAC system is improved by charging the TESD to a temperature below an evaporation temperature for the refrigerant in the evaporator such that refrigerant enthalpy is lowered before the refrigerant flows through the evaporator, thus improving evaporation by the evaporator.
	Soukhojak, in the same field of endeavor, teaches wherein the performance of the HVAC system is improved by charging the TESD to a temperature below an evaporation temperature for the refrigerant in the evaporator such that refrigerant enthalpy is lowered before the refrigerant flows through the evaporator, thus improving evaporation by the evaporator (Pg. 22, paragraph 63, The working fluid preferably can flow at very low temperatures. For example, the working fluid may be exposed to very low ambient temperatures and preferably is capable of flowing from the condenser to the heat storage device at a temperature of about 0 °C, preferably about -10 °C, more preferably about -25 °C, even more preferably about -40 °C, and most preferably about -60 °C…For example, the working fluid may have a boiling point at 1 atmosphere less than the phase transition temperature of the thermal energy storage material in the heat storage device, preferably at least 20 °C less than the phase transition temperature of the thermal energy storage material, and more preferably at least 40 °C less than the phase transition temperature of the thermal energy storage material. In various aspects of the invention, it may be desirable for the working fluid to have a boiling point at 1 atmosphere (or the
temperature at which the combined vapor pressure of all of the components of the working fluid is equal to 1 atmosphere may be) greater than about 30 °C, preferably greater than about 35°C, more preferably greater than about 50°C, even more preferably greater than about 60°C, and most preferably greater than about 70°C (e.g., so that the working fluid is a liquid at ambient conditions). In various aspects of the invention, the boiling point at 1 atmosphere of the working fluid may be (or the temperature at which the combined vapor pressure of all of the components of the working fluid is equal to 1 atmosphere may be) less than about 180 °C, preferably less than about 150 °C, more preferably less than about 120 °C, and most preferably less than about 95 °C).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the control system of Al-Hallaj to with the TESD charging temperature as taught by Soukhojak. One of ordinary skill in the art would have been motivated to make this modification to mitigate cold start conditions in internal combustion engines and provide additional steady-state coolant heating, if needed, for occupant comfort heating and/or windshield defrosting (Soukhojak, Pg. 3, paragraph 12).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hallaj in view of Parsonnet et al. (WO 2012135470), hereinafter Parsonnet. 
Regarding claim 21, Al-Hallaj discloses the control system of claim 19 (see the rejection of claim 19 above).
However, Al-Hallaj does not disclose wherein when charging the TESD, the controller is programmed to control at least a portion of the refrigerant flow to bypass the TESD.
Parsonnet, in the same field of endeavor, teaches wherein when charging the TESD, the controller is programmed to control at least a portion of the refrigerant flow to bypass the TESD (Fig. 2-3, Pg. 11, paragraph 39, Low-pressure vapor phase refrigerant is then returned to the compressor 110 where it is mixed with the portion of the cold vapor refrigerant returning to compressor 110 from the evaporator 114 that was split at the valve and passed through an evaporator expansion device 120. As with the storage expansion device 118, evaporator expansion device 120 may be a conventional or non-conventional thermal expansion valve, a static orifice, a capillary tube, a mixed-phase regulator and surge vessel (reservoir), or the like).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Al-Hallaj to control at least a portion of the refrigerant flow to bypass the TESD as taught by Parsonnet. One of ordinary skill in the art would have been motivated to make this modification to allow for a trickle charge operation (Parsonnet, Pg. 12, paragraph 40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kopko (US 20160076821) discloses a similar subcooling circuit.
Kwak (KR 20130081296) discloses a similar thermal energy storage device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON MOORE/Examiner, Art Unit 3763                                                                                                                                                                                                        11/16/2022

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763